Per Curiam
Relator seeks a writ of mandamus to compel the Rush Circuit Court to grant his petition to modify a judgment entered against him on or about December 20th, 1947; and an alternative writ directed to such court and the Judge thereof requiring him to show cause why he (relator) should not be discharged.
The petition herein shows on its face that the petition to modify was denied and overruled, and if error was committed in so doing relator’s remedy was by appeal from the final order denying such petition (Rule 2-40B of this court) and not by petition for writ of mandamus in this court. Hence the petition for writ of mandamus is denied.
The petition for an alternative writ is denied for want of jurisdiction of the subject matter.
Note. — Reported in 146 N. E. 2d 826.